DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the Australian Patent Office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Specification
The abstract of the disclosure is objected to because it exceeds the maximum length of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the second longitudinally extending channel of the mast” and “the aperture of the second longitudinally extending channel” which renders the claim indefinite. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 12, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung in US Publication 2010/0212705.
Regarding Claim 1, Tung teaches a cantilever umbrella comprising an upstanding mast (12) and a cantilever arm (15) adapted to support a canopy, the cantilever arm pivotally attached to the mast at an upper portion (18) and configured to pivot between an open position (Fig. 2) where the canopy is deployed and where the cantilever arm extends away from the mast, and a closed position (Fig. 1) where the canopy is withdrawn and the cantilever arm extends close to the mast; the mast comprising an interior region defined by a longitudinally extending channel (122) with a longitudinally aligned opening extending from the interior to the exterior of the mast; a carriage (5) configured to travel longitudinally within the channel; and a support arm (4) pivotally connected with the cantilever arm at one end (at 17), and pivotally connect with the carriage (at 45), through the channel opening at an opposing end; wherein raising of the carriage within the channel causes the cantilever to transition to the open position, and lowering of the carriage causes the cantilever to transition to the closed position.
Regarding Claim 7, Tung teaches that the carriage further comprises a mount (142), the mount adapted for the pivotal connection with the support arm; and wherein the mount, pivotal connection or support arm extend from the carriage within the mast interior, through the channel aperture, to the exterior of the mast.
Regarding Claim 8, Tung teaches that the carriage further comprises an engagement mechanism configured to lock the carriage to the mast, the engagement mechanism comprising: a locking component (162) operable to transition between an engaged position (Fig. 4) and an disengaged position (Fig. 9); and a biasing component (163) operable to bias the locking component toward the locked position.
Regarding Claim 9, Tung teaches that the engagement mechanism further comprises a trigger component (161) connected to the locking component and operable to transition from the engaged position to the disengaged position.
Regarding Claim 12, Tung teaches that the engagement mechanism further comprises a trigger component (161) operably connected to the locking component and configured to at least cause transition of the locking component from the engaged to the disengaged position.
Regarding Claim 13, Tung teaches that the mast further comprises a receptacle (123) adapted for engagement with the locking component, such that, raising the carriage within the channel causes engagement of the locking component with the receptacle.
Regarding Claim 19, Tung teaches that the mast comprises at least one receptacle (123) and the carriage comprises an engagement mechanism configured to selectively lock the carriage to the at least one receptacle, the engagement mechanism comprising: a locking component (162) configured to transition between an engaged position (Fig. 4), when aligned with the receptacle, and an disengaged position (Fig. 9), and a biasing component (163) operable to bias the locking component into the engaged position when aligned with the at least one receptacle.
Regarding Claim 20, Tung teaches that the mast comprises at least one receptacle (123) and the carriage comprises an engagement mechanism configured to selectively lock the carriage to the at least one receptacle, the engagement mechanism comprising: a locking component (162) configured to transition between an engaged position (Fig. 4), when substantially aligned with the receptacle, and an disengaged position (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tung as applied to Claim 1 above in view of Volin in US Patent 8807513. Tung is silent on the use of a base assembly. Volin teaches an umbrella including a base assembly (55) comprising a base plate (100) and a vertical support (68) member extending from the base plate; the base plate having a plurality of apertures (between 101) located about the vertical support member, and the vertical support of a form adapted to rotatably receive the second longitudinally extending channel of a mast (52, see Fig., 9); and a locking assembly comprising a housing (71), a latching mechanism (72b), and a pin (98b); the pin supported within the housing and adapted for displacement by the latching mechanism between at least an disengaged position and a engaged position, and orientated within the housing for axial alignment with the plurality of apertures of the base plate; and wherein the housing is of a form adapted to be received a first longitudinally extending channel of the mast (see Fig. 9), and the latching mechanism is configured to extend through the aperture of the second longitudinally extending channel to thereby allow the pin to be moved at least from the engaged to the disengaged position.

Allowable Subject Matter
Claims 2-6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glatz et al., Schultes et al., Ma ‘709, ‘847 & ‘325 teach cantilevered umbrellas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636